DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on the reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy et al. (US 4477771), hereinafter ‘Nagy’, and further in view of Xie et al. (US 20110267074), hereinafter ‘Xie’.

Regarding Claim 5, Nagy teaches a radio frequency measurement system, comprising: a non-conductive conduit through which a sample is passed (Col. 1, Lines 25-39 dielectric filter through which soot sample is passed; Fig. 1, ceramic filter 22 having inlet passages as shown in Fig. 2); a conducting cavity positioned around at least a portion of the non-conductive conduit (Fig. 1, steel housing 18 and steel housing 10); at least one radio frequency probe (Fig. 1, probe 36) configured to transmit and receive radio frequency signals through the conducting cavity (Fig. 1, 36-46; Col. 3, Lines 57-67 excitation of probe 32 and same probe picks up reflected microwave; Col. 4, Lines 25-33; Fig. 3, one probe upstream 64 and second downstream 64); and a control unit configured to determine at least one characteristic of the sample based on the received radio frequency signals (Col. 4, Lines 48-56 detector 44 coupled to output device/meter 46 to determine dielectric constant; Col. 1, Lines 12-20 determining when the incineration should occur; Col. 4, Lines output device will signal an automatic incineration and alarm indicating with the limit of soot accumulation has been reached; Col. 5, Lines 9-27 by determining resonant condition and the frequency, the amount of dielectric loading is determined).
Nagy fails to disclose determine at least one characteristic of the sample based on a phase shift of the received radio frequency signals.
However Xie teaches a method of measuring a multiphase flow sample through a conduit using phase shift measurements of the sample at one or a plurality of frequencies for the benefit of providing an estimate of a characteristic of a sample (Abstract; Para [0052]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and determine at least one characteristic of the sample based on a phase shift of the received radio frequency signals such as measuring a multiphase flow sample through a conduit using phase shift measurements of the sample at one or a plurality of frequencies for the benefit of providing an estimate of a characteristic of a sample as taught by Xie in the Abstract and Para [0052].

Regarding Claim 6, Nagy further teaches where the non-conductive conduit (Col. 2, Lines 26-28 filter having surrounding cylindrical wall 23) and the conducting cavity have an annular configuration (Col. 2, Lines 11-18 cylindrical housings).

Regarding Claim 7, Nagy further teaches where the non-conductive conduit directs the sample within a specific region of the conducting cavity (Fig. 1, filter 22 directs sample within inner housing 18; Col. 2, Lines 11-21 particulate trap for exhaust).

Regarding Claims 8 and 9, Nagy further teaches wherein the specific region is a region of low electric field or high electric field (Col. 3, Line 57-Col. 4, Line 2 controlled excitation of microwave probe; thus varying fields produced further permittivity increase as disclosed). 

Regarding Claim 10, Nagy further teaches wherein the radio frequency probe is not exposed to the sample (Fig. 3, downstream probe 64 exposed after filter; Col. 5, Lines 58-67 filter material is so pattern of soot dispersion throughout the filter media is uniform).

Allowable Subject Matter
Claims 1-4 and 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 1, the closet prior art fails to disclose “a first sensor disposed in a conduit disposed upstream of the sample conditioning system, a second sensor disposed in a conduit disposed downstream of the sample conditioning system; a cavity in communication with the sample conditioning system and disposed downstream of the sample conditioning system; at least one radio frequency probe configured to transmit and receive radio frequency signals through the cavity containing the sample” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claims 2-4 and 13-15 would also be allowable due to dependency.
Regarding Claim 11, the closet prior art fails to disclose “a sample cavity having a port for introducing a sample; a measurement cavity; a movable filter element passing between the sample cavity and the measurement cavity; at least one radio frequency probe configured to transmit and receive radio frequency signals through the measurement cavity” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Subsequent claim 12 would also be allowable due to dependency.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/ALESA ALLGOOD/Primary Examiner, Art Unit 2868